Citation Nr: 1123625	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-26 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Carmody, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1999 to August 2002, with additional service in the National Guard.  This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).

The Veteran contends that he has a low back disability, which had its onset in service.  The Veteran's service treatment records (STRs) show that he was treated for complaints of low back pain on at least nine separate occasions.  In his March 2002 separation report of medical history, he reported having a history of recurrent back pain and back problems.  On July 2002 separation physical examination, his spine and other musculoskeletal system were normal on clinical evaluation.

The STRs from the Veteran's service in the National Guard from 2002 to 2007 are silent for any complaints, findings, treatments, or diagnoses related to the back.  

Private treatment records show that in July 2007, the Veteran was seen for complaints of low back pain of more than a week's duration, and worsening.  He reported that he had experienced similar symptoms five years before.  The impression was acute lower extremity pain.  

On February 2008 examination on behalf of VA, the Veteran reported having a back condition for the past eight years, which causes constant pain.  After a physical examination and diagnostic testing, the VA examiner provided the following diagnosis: lumbar strain with residual myositis, tendonitis, and intravertebral disc syndrome.  The examiner did not offer an opinion as to the etiology of the low back disorder.  Consequently, the Veteran was afforded another VA examination in May 2010.  

On May 2010 VA examination, the Veteran reported injuring his back in service and having progressively worsening back pain ever since.  The diagnosis was minimal degenerative disc disease at the Veteran's L5-S1.  The examiner opined that the Veteran's current lumbar spine complaints were "less likely as not" related to his complaints of back pain in service.  The examiner explained, in essence, that the basis for the opinion was that the Veteran did not seek treatment from 2002 to 2007 and was able to function in the National Guard in the interim.  

Pertinent case law has held that the absence of any corroborating medical evidence supporting a veteran's assertions, in and of itself does not render his lay statements incredible (although, the absence of such evidence may be used to assess his credibility).  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The May 2010 examination does not explain why, given the Veteran's accounts of continuous back problems since service albeit not requiring treatment from 2002 to 2007, it is unlikely that a current chronic disability is unrelated to the multiple complaints in service, i.e., does not explain the basis for discounting the credibility of the Veteran's accounts.  Therefore, the nexus opinion provided is inadequate and another examination is necessary.  See 38 C.F.R. § 3.303(d); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination, it must provide and adequate one). 

Accordingly, the case is REMANDED for the following:

1. 1. The RO should arrange for a neurosurgeon or ortho-spine specialist to examine the Veteran to determine the nature and etiology of his low back disability.  The examiner should obtain a complete, pertinent history from the appellant and review the claims file in conjunction with the examination, giving particular attention to the opinion already on record.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50% or better probability) that the Veteran's current low back disability is related to his service, to include his complaints of low back pain therein.  

The examiner must explain the rationale for the opinion in detail.  If the opinion is negative, i.e., that the current back disability is unrelated to the complaints noted in service, the explanation of the rationale should include the basis in the record for discounting the Veteran's accounts of continuity of back complaints since service. 

2. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


